DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent 10,876,949 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Applicant’s amendment filed on 01/19/2022 is acknowledged and has been accepted by the Examiner.  The Applicant has cancelled claims 3, 5-8, 10-13, 16 and 18-26.  Claims 1-2, 4, 9, 14-15 and 17 are pending in the application and have been examined.
Claims 1-2, 4, 9, 14-15 and 17 are allowable in view of the amendment and terminal disclaimer filed on 01/19/2022 and reasons stated in the Office action mailed on 11/04/2021.  All rejections detailed in the Office action mailed on 11/04/2021 have been withdrawn.

Information Disclosure Statement
The IDS filed on 11/17/2021 has been considered.  A signed and initialed PTO-1449 that corresponds to the IDS is attached herewith.

Allowable Subject Matter
Claims 1-2, 4, 9, 14-15 and 17 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a method for controlling a flow device comprising: monitoring, via a fluid sensor, signal pulses received by the fluid sensor based upon the presence of one or more particles carried by fluid flowing through the fluid sensor; and upon determining that the signal pulses satisfy one or more particle criteria, generating a control signal for an external device, wherein the one or more particle criteria defines at least one of: a threshold number of signal pulses indicative of the presence of one or more particles or a threshold size of at least one signal pulse received by the fluid sensor, in combination with the rest of the limitations of claim 1.
Claims 2, 4 and 9 are allowable because they are dependent on claim 1.
Claim 14 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a flow device for detecting fluid particle composition comprising: a fluid sensor configured to: monitor at least one particle characteristic of fluid flowing through the fluid sensor; and3 LEGAL02/41359634v1a processor configured to, upon determining the at least one particle characteristic satisfies a particle criteria, generate a control signal for an external device, wherein the one or more particle criteria defines at least one of: a threshold number of signal pulses indicative of the presence of one or more particles or a threshold size of at least one signal pulse received by the fluid sensor, in combination with the rest of the limitations of claim 14.
Claims 15 and 17 are allowable because they are dependent on claim 14.

PARISEAU et al (US 2015/0323941 A1) is the closest prior art to the Applicant’s claimed invention.  However PARISEAU et al does not teach of (a processor) generating a control signal for an external device, wherein the one or more particle criteria defines at least one of: a threshold number of signal pulses indicative of the presence of one or more particles or a threshold size of at least one signal pulse received by the fluid sensor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886